ACCEPTED
                                                                               14-15-00612-CR
                                                               FOURTEENTH COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                         11/19/2015 2:32:10 PM
                                                                         CHRISTOPHER PRINE
                                                                                        CLERK

                             No. 14-15-00612-CR

                  In the Fourteenth Court of Appeals,          FILED IN
                                                        14th COURT OF APPEALS
                            Houston, Texas                 HOUSTON, TEXAS
                                                        11/19/2015 2:32:10 PM
                                                        CHRISTOPHER A. PRINE
                                                                 Clerk




                    QUINTON SHANDRA JONES,
                           Appellant

                                     v.

                       THE STATE OF TEXAS
                             Appellee




                      Appellant’s First Motion for

                     Extension of Time to File Brief



Respectfully Submitted by:

Joseph Kyle Verret
THE LAW OFFICE OF KYLE VERRET, PLLC
Counsel for Appellant
TBN: 240429432
11200 Broadway, Suite 2743
Pearland, Texas 77584
Phone: 281-764-7071
Fax: 281-764-7071                   Submitted:
Email: kyle@verretlaw.com           November 19, 2015
                              No. 14-15-00612-CR

                       In the Fourteenth Court of Appeals,
                                 Houston, Texas


                        QUINTON SHANDRA JONES,
                               Appellant

                                       v.

                            THE STATE OF TEXAS
                                  Appellee

     Comes now, Appellant, by and through his undersigned counsel, in the

 above styled cause and moves this Honorable Court to extend the time for

   the filing of Appellant's Brief. Per Texas Rule of Appellate Procedure

                  10.5(b), Appellant provides the following:

Current Deadline for Filing: November 19, 2015

Length of Extension Sought: Thirty (30) Days

Number of Previous Extensions Granted: None.

Basis for Extensions:

     Appellant's counsel is a solo practitioner with a busy criminal and

juvenile defense caseload, which requires regular appearances in court on

the part of counsel.

     Also, in the past thirty days, since the complete record was filed in this

cause, counsel has prepared for and tried two felony jury trials:
   1) A juvenile Assault on a Public Servant, in County Court at Law No. 1,

        Cause JV20471, which began on October 26, 2015

   2) A first degree Aggravated Assault on a Public Servant, and state jail

        evading arrest, in the 10th District Court of Galveston County, Texas,

        which began on November 9, 2015, in Causes 13-CR-2885 and 11-

        CR-2236.

     Counsel for Appellant seeks this extension of time to be able to prepare

a cogent and succinct brief to aid this Court in its analysis of the issues

presented. This request is not sought for delay but so that justice may be

done.

        All facts recited in this motion are within the personal knowledge of

the counsel signing this motion, therefore no verification is necessary under

Rule of Appellate Procedure 10.2.

                          PRAYER FOR RELIEF

        For the reasons set forth above, Appellant requests that this Court

grant this Appellant’s First Motion to Extend Time to File Appellant’s Brief

and extend the Deadline for Filing the Appellant’s Brief up to and including

December 21, 2015. Appellant prays all other relief to which he may be

entitled.

Respectfully submitted,
/s/ Joseph Kyle Verret
Joseph Kyle Verret
THE LAW OFFICE OF KYLE VERRET, PLLC
Counsel for Appellant
TBN: 240429432
11200 Broadway, Suite 2743
Pearland, Texas 77584
Phone: 281-764-7071
Fax: 281-764-7071
Email: kyle@verretlaw.com

                             Certificate of Service

       I certify that a true and correct copy of the foregoing Appellant's First

Motion for Extension of Time to File Brief was served on this 19th day of

November, 2015, on the Counsel for the Appellee, David Bosserman, at

davidb@brazoria-county.com, at the Brazoria County Criminal District

Attorney’s Office by e-service through electronic filing.


/s/ Joseph Kyle Verret
Joseph Kyle Verret
TBN: 2402932